Order entered January 23, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01287-CV

                          VENKATA CHUKKAPALLI, Appellant

                                              V.

                              SWAPNA MANDAVA, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-02426

                                          ORDER
       Appellee’s motion for leave to file a brief is GRANTED. Appellee’s brief, received on

January 18, 2017, is ORDERED filed as of the date of this order.

       Appellee’s January 18, 2017 motion for mediation is DENIED.

       Appellee’s January 18, 2017 motion to withdraw motion to remand for new trial is

DENIED as moot.

                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE